  Exhibit 10.18

NOVUME SOLUTIONS, INC.
INCENTIVE STOCK OPTION AWARD AGREEMENT
 
THIS AGREEMENT (this “Agreement”), is made as of this _____ day of __________,
between Novume Solutions, Inc., a Delaware corporation (the “Company”), and
____________________ (the “Employee”). Capitalized terms used herein that are
not otherwise defined shall have the meaning ascribed to them in the Novume
Solutions, Inc. 2017 Equity Award Plan (the “Plan”). This Agreement and the
award contained herein are subject to the terms and conditions set forth in the
Plan, which are incorporated by reference herein, and the following terms and
conditions:
 
WITNESSETH:
 
WHEREAS, the Employee is an employee of ________________________, an Affiliate
of the Company (in such capacity, “Employer”);
 
WHEREAS, the Company has adopted the Plan in order to promote the interests of
the Company and its stockholders by using equity interests in the Company to
attract, retain and motivate its management and other eligible persons and to
encourage and reward their contributions to the Company’s and/or its Affiliates’
performance and profitability; and
 
WHEREAS, the Administrator has determined that it is in the best interests of
the Company to grant options to purchase shares of the common stock, par value
$0.0001 per share (“Common Stock”), of the Company to the Employee, under the
Plan, subject to the terms and conditions of the Plan and as set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the various covenants and agreements
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:
 
1. Grant of Options.
 
(a) The Company hereby grants to the Employee options (the “Options”) to
purchase all or part of an aggregate of __________________ (________) shares of
Common Stock (the “Shares”), under the Plan, effective as of
_______________ (the “Date of Grant”). The Company hereby represents that the
Date of Grant is the date on which the Administrator authorized and approved the
grant of the Options, including the underlying number of Shares and the Exercise
Price (as defined below), or such later date as set forth in the Administrator’s
action authorizing the grant; provided, that, in no event may the Date of Grant
precede the date on which the Employee commenced providing services pursuant to
his employment with the Employer. To the extent there is a conflict between the
terms and conditions of the Plan and this Agreement, the terms and conditions of
this Agreement shall control.
 
(b) The Options are intended to be “incentive stock options” (“Incentive Stock
Options”) within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), although the Company makes no representation or
guarantee that the Options qualify as Incentive Stock Options. In accordance
with the terms of the Code, to the extent the aggregate Fair Market Value (as of
the respective Dates of Grant) of the shares of Common Stock underlying all
Incentive Stock Options held by the Employee that become exercisable for the
first time during any calendar year exceeds $100,000 (the “Annual Limitation”),
the Incentive Stock Options will automatically cease to be treated as Incentive
Stock Options and shall be recognized thereafter as “Non-Qualified Stock
Options” to the extent the Annual Limitation has been exceeded for a calendar
year. Treatment of an Incentive Stock Option as a Non-Qualified Stock Option is
determined by order of grant beginning with the first Incentive Stock Option
which causes the Annual Limitation to be exceeded in a calendar year. The
application of the Annual
 
 
1

 
 
(c) Limitation may result in an option being treated in part as an Incentive
Stock Option and in part as a Non-Qualified Stock Option.
 
2. Exercise Price. The per Share exercise price of the Options shall be _______
(the “Exercise Price”), which shall be not less than 100% of the Fair Market
Value on the Date of Grant. If on the Date of Grant, the Employee owns more than
10% of the voting power of all classes of stock of the Company or any of its
Affiliates, then the per-Share exercise price shall not be less than 110% of the
Fair Market Value per Share on the Date of Grant. (See Section 5(c)(i)(A) of the
Plan).
 
3. Term. The term of the Options shall expire as of the earliest of the
following, as applicable:
 
(a) the date that is ten (10) years from the Date of Grant. If on the Date of
Grant, the Employee owns more than 10% of the voting power of all classes of
stock of the Company or any of its Affiliates, then the term of the Options
granted hereunder shall be 5 years from the Date of Grant or such shorter period
as may be determined by the Administrator. (See Section 5(b) of the Plan).;
 
(b) in the event the Employee’s employment as a Qualified Employee is terminated
for any reason (including Retirement) other than (a) for Cause, (b) the
Employee’s death, or (c) the Employee’s Disability, the date which is three (3)
months from the date of such termination; provided, however, that if the
Employee dies within such three-month period, the date which is twelve (12)
months from the date of such death;
 
(c) in the event the Employee’s employment as a Qualified Employee is terminated
for Cause, the date the Employee’s employment is terminated for Cause; or
 
(d) in the event that the Employee’s employment as a Qualified Employee is
terminated as a result of death or Disability, the date which is twelve (12)
months from the date of such termination.
 
To the extent that a portion of the Options has not vested prior to the
termination of the Employee’s employment as a Qualified Employee (including by
reason of the Employee’s death, Disability or
Retirement), the Employee shall forfeit all rights hereunder with respect to
that unvested portion of the Options as of the date of such termination.
 
4. Vesting and Exercise. Subject to any forfeiture provisions in this Agreement
or in the Plan, the Options shall vest with respect to the Shares covered by
them in accordance with the following schedule, as long as the Employee is
employed on such date as a Qualified Employee:
 
 
______
Shares shall vest on _____________;
 
 
______
Shares shall vest on _____________; and
 
 
______
Shares shall vest on _____________.
 

 
The Employee may only exercise the Options to the extent that they are vested;
provided, however, that the Employee may not exercise any portion of the Options
prior to the date that is one year after the Date of Grant.
 
To the extent the Options have not previously been forfeited:
 
(a) if there is a Change in Control after which this award of Options is
continued by the Company, assumed by the resulting entity (or one of its
affiliates) or substituted by the resulting entity (or one of its affiliates)
into an equivalent award, then the Options will continue to vest in accordance
with the schedule set forth above, unless otherwise accelerated by the
Administrator;
 
 
2

 
 
(b) if there is a Change in Control after which this award of Options is not
continued, assumed or substituted as described above, then all unvested Options
will immediately vest upon the consummation of such Change in Control.
 
5. Method of Exercising Option.
 
(a) Subject to the terms and conditions of this Agreement, the Options may be
exercised by written notice delivered to the Company or its designated
representative in the manner and at the address for notices set forth in Section
13 hereof. Such notice shall state that the Options are being exercised thereby
and shall specify the number of Shares for which the Options are being
exercised. The notice shall be signed by the person or persons exercising the
Options and shall be accompanied by payment in full of the Exercise Price for
such Shares being acquired upon the exercise of the Options. Payment of such
Exercise Price may be made by one of the following methods:
 
(i) in cash (in the form of a certified or bank check or such other instrument
as the Administrator may accept);
 
(ii) in other Shares owned on the date of exercise of the Options by the
Employee based on the Fair Market Value of such Shares on such date of exercise;
 
(iii) in any combination of (i) and (ii) above;
 
(iv) by delivery of a properly executed exercise notice together with such other
documentation as the Administrator and a qualified broker, if applicable, shall
require to effect an exercise of the Options, and delivery to the Company of the
proceeds required to pay the Exercise Price; or
 
(v) by requesting that the Company withhold a number of Shares then issuable
upon exercise of the Options as will have a Fair Market Value equal to the
Exercise Price of the Shares being acquired upon the exercise of the Options
(including the Exercise Price of the Shares to be withheld).
 
The payment of the Exercise Price pursuant to Section 5(a)(iv) or (v) above may
cause a portion of the Options to be treated as Non-Qualified Stock Options. If
the tender of shares of Common Stock as payment of the Exercise Price would
result in the issuance of fractional shares of Common Stock, the Company shall
instead return the balance in cash or by check to the Employee. If the Options
are exercised by any person or persons other than the Employee, the notice
described in this Section 5(a) shall be accompanied by appropriate proof (as
determined by the Administrator) of the right of such person or persons to
exercise the Options under the terms of the Plan and this Agreement. The Company
shall issue and deliver, in the name of the person or persons exercising the
Options, a certificate or certificates representing such Shares as soon as
practicable after notice and payment are received and the exercise is approved.
 
(b) The Options may be exercised in accordance with the terms of the Plan and
this Agreement with respect to any whole number of Shares, but in no event may
any Options be exercised as to fewer than one hundred (100) Shares at any one
time, or the remaining Shares covered by the Options if less than two hundred
(200).
 
(c) The Employee shall have no rights of a stockholder with respect to Shares to
be acquired by the exercise of the Options until the date of issuance of a
certificate or certificates representing such Shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued, except as provided in Section 7 of this
Agreement. All Shares
 
 
3

 
 
purchased upon the exercise of the Options as provided herein shall be fully
paid and non-assessable.
 
(d) The Employee agrees that no later than the date as of which an amount first
becomes includible in his gross income for federal income tax purposes with
respect to the Options, the Employee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Withholding obligations may be settled with shares of
Common Stock, including Shares that are acquired upon exercise of the Options.
The obligations of the Company under this Agreement and the Plan shall be
conditional on such payment or arrangements, and the Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Employee.
 
6. Non-Transferability. The Options may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or
the laws of descent or distribution. The Options may be exercised, during the
lifetime of the Employee, only by the Employee. Any attempt to assign, pledge or
otherwise transfer the Options or any right or privilege conferred thereby,
contrary to the Plan, or the sale or levy or similar process upon the rights and
privileges conferred hereby, shall be void.
 
7. Adjustment upon Changes in Capitalization. Subject to any required action by
stockholders of the Company, the Administrator, in a manner consistent with
Section 9 of the Plan, shall make or cause to be made a proportionate adjustment
in the number of Shares covered by each outstanding Award and the number of
Shares which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Award, as well as the price per Share covered
by each such outstanding Award, for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
special cash dividend, combination or reclassification of the Common Stock, or
any other similar increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company; provided, however, that (i)
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration”; and (ii) in no event
shall the Exercise Price be adjusted below the par value of a share of Common
Stock, nor shall any fraction of a Share be issued upon the exercise of the
Options. Any securities, awards or rights issued pursuant to this Section 7
shall be subject to the same restrictions as the underlying Shares to which they
relate.
 
8. Conditions upon Issuance of Options. As a condition to the exercise of the
Options, the Company may require the Employee to (i) represent and warrant at
the time of any such exercise that the Shares are being purchased or held only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of legal counsel for the Company, such a
representation is required by any relevant provision of law; and (ii) enter into
a lock-up or similar agreement with the Company with respect to such Shares
prohibiting, for up to ninety (90) days, the disposition of such Shares.
 
9. Rights of the Employee. In no event shall the granting of the Options or the
other provisions hereof or the acceptance of the Options by the Employee
interfere with or limit in any way the right of the Company or any of its
Affiliates to terminate the Employee’s employment or term of service, as
applicable, at any time, nor confer upon the Employee any right to continue in
the employ of the Employer for any period of time or to continue his or her
present or any other rate of compensation.
 
10. Return of Property. Upon the termination of the Employee’s employment for
any reason whatsoever, all property of the Company or any of its Affiliates that
is in the possession of the Employee shall be promptly returned to the Company,
including, without limitation, all documents, records, notebooks, equipment,
price lists, specifications, programs, customer and prospective customer lists
and other materials that contain Confidential Information (as defined below)
which are in the possession of the Employee,
 
 
4

 
 
including all copies thereof. Anything to the contrary notwithstanding, the
Employee shall be entitled to retain (i) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars and rolodexes, personal files and phone books,
(ii)information showing his or her compensation or relating to reimbursement of
expenses, (iii) information that he or she reasonably believes may be needed for
tax purposes, and (iv) copies of plans, programs and agreements relating to his
or her employment, or termination thereof, with the Employer.
 
11. Confidentiality. The Company and the Employee acknowledge that the services
to be performed by the Employee under this Agreement are unique and
extraordinary and, as a result of his or her employment therefor, the Employee
shall be in possession of Confidential Information relating to the business
practices of the Company and its Affiliates. The term “Confidential Information”
shall mean any and all information (oral and written) relating to the Company or
any of its Affiliates, or any of their respective activities, or of the clients,
customers, acquisition targets, investment models or business practices of the
Company or any of its Affiliates, other than such information which (i) is
generally available to the public or within the relevant trade or industry,
other than as the result of breach of the provisions of this Section 11, or (ii)
the Employee is required to disclose under any applicable laws, regulations or
directives of any government agency, tribunal or authority having jurisdiction
in the matter or under subpoena or other process of law. The Employee shall not,
during the period the Employee is employed by the Employer nor at any time
thereafter, except as may be required in the course of the performance of his
duties hereunder and except with respect to any litigation or arbitration
involving this Agreement, including the enforcement hereof, directly or
indirectly, use, communicate, disclose or disseminate to any person, firm or
corporation any Confidential Information regarding the Company or any of its
Affiliates nor of the clients, customers, acquisition targets or business
practices of the Company or any of its Affiliates acquired by the Employee
during, or as a result of, his employment with the Employer without the prior
written consent of the Company or Affiliate, as applicable. Without limiting the
foregoing, the Employee understands that the Employee shall be prohibited from
misappropriating any trade secret of the Company or any of its Affiliates or of
the clients or customers of the Company or any of its Affiliates acquired by the
Employee during, or as a result of, his employment with the Employer at any time
during or after the period the Employee is employed by the Employer.
 
12. Continuing Obligation. In the event of any violation of Section 11 of this
Agreement, the Employee acknowledges and agrees that the post-termination
restrictions contained in Section 11 shall be extended by a period of time equal
to the period of such violation, it being the intention of the parties hereto
that the running of the applicable post-termination restriction period shall be
tolled during any period of such violation.
 
13. Miscellaneous.
 
(a) Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
 
(b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 12 of the Plan, this Agreement may not be amended by
the Administrator without the Employee’s consent if the amendment shall impair
the Employee’s rights under this Agreement.
 
(c) Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms used
and not otherwise defined herein are deemed to have the same meanings as in the
Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be
 
 
5

 
 
governed in all respects by the laws of the State of Delaware.
 
(d) Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 13. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 14420 Albemarle Point Place, Suite 200, Chantilly, VA, 20151
(attention: Chief Financial Officer), with a copy to the General Counsel of the
Company or to such other designee of the Company. Each notice to the Employee
shall be addressed to the Employee at the Employee’s address shown on the
signature page hereof.
 
(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
 
(f) Counterpart Execution. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute the entire document.
 
 
 *
 *
 *
 

 
 
 
 
 
 
 
6

 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Employee has executed this
Agreement all as of the day and year first above written.
 
 
 
 
NOVUME SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee Address:
 

 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Incentive Stock Option Award Agreement

 
7
